Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending. Claims 9-16 are withdrawn. Claims 1-8 are examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0072125).
Regarding claim 1, Kimura et al. discloses an all-solid battery, comprising: 
a cathode layer (positive electrode layer 5), 
an anode layer (negative electrode layer 6) and 
an electrolyte layer (solid electrolyte may be used, see paragraph [0064]). 
wherein an elongation of the cathode layer and an elongation of the anode layer are different upon pressing the stacked cathode layer and anode layer; 
upon the pressing, the area of the cathode layer and an area of the anode layer are different. (see Tables 1 and Table 2, paragraph [0032]).
The limitation that “wherein the cathode layer and the anode layer are stacked and pressed to form the all-solid battery” is a product by process limitation, which is given weight to the extent that it defines structure. Kimura discloses the recited process, (i.e. laminated electrode group, see abstract and paragraph [0051]).
The limitation that “wherein an area of the cathode layer and an area of the anode layer are same when stacked” is a product by process limitation and is given weight to the extent that it defines structure. It is the examiner’s position that Kimura discloses the recited structure (see discussion above).

Regarding claim 3, Kimura discloses an all-solid battery of claim 9, wherein the cathode layer comprises a cathode current collector coated with a cathode composite layer, the anode layer comprises an anode current collector coated with an anode composite layer (1 and 2, respectively), and an elongation percentage of the cathode current collector and an elongation percentage of the anode current collector are different (i.e. may be for example stainless steel and copper, see Tables 1-4, wherein the elongation percentage are different for the different materials, see also paragraph [0036]).

Regarding claim 4, Kimura discloses an all-solid battery of claim 3, but does not disclose wherein an elongation percentage of the anode current collector is of about 101 % to 120 % of an elongation percentage of the cathode current collector. The examiner notes the current collector composition are substantially identical to that claimed by applicant. 
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Regarding claim 5, Kimura discloses an all-solid battery of claim 3, wherein the cathode composite comprises a cathode active material, a cathode conductor and a cathode binder, and the anode composite comprises an anode active material, an anode conductor and an anode binder, (see paragraphs [0022], [0024]-[0032], [0034]-[0038], [0041]-[0046] and  [0052]). Kimura does not disclose an elongation percentage of the anode binder is greater than an elongation percentage of the cathode binder.
The examiner notes the anode and cathode binder compositions are substantially identical to that claimed by applicant. 
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Regarding claim 6, Kimura discloses an all-solid battery of claim 3, wherein the area of the cathode layer and an area of the anode layer are different (see discussion of claim 1, paragraph [0032], tables 1 and 2).
The limitation that “wherein a thickness of the anode current collector is greater than a thickness of the cathode current collector before the pressing such that, upon the pressing, the area of the cathode layer and an area of the anode layer are different due to difference between the thickness of the anode current collector and the thickness of the cathode current collector” is a product by process limitation and is given weight to the extent the process defines structure. Kimura discloses the structure claimed.

Further, Kimura does disclose the material of the current collector i.e. copper or stainless steel does have different expansion properties, which impact the area (see paragraph [0036]), i.e. the area of the cathode layer and an area of the anode layer are different due to the current collector. 
In regards to the thickness, a thicker current collector would have a greater influence on the expansion rate based on physics, the expansion rate is inherently dependent on the ratio of materials. See MPEP § 2112.
In regards to selecting the ratio of the anode current collector to the cathode current collector, the court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.

Regarding claim 7, Kimura discloses an all-solid battery of claim 6, wherein a thickness of the cathode composite layer and a thickness of the anode composite layer are a variable based on the capacity ratio of the positive and negative electrode (see paragraph [0037]). 
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05.
Further, Kimura does not disclose an elongation percentage of the anode binder is greater than an elongation percentage of the cathode binder. Kimura does disclose a substantially identical binder to that recited by applicant (see paragraphs [0032], [0035] and [0042]).
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0072125) as applied to claim 1 above, and further in view of Hashizume et al. (JP 2012-104320).
Regarding claim 2, Kimura discloses an all-solid battery of claim 1, wherein the area of the anode layer is greater than the area of the cathode layer upon the pressing (see Tables 1-4). But, Kimura discloses the area of the anode layer (negative layer, a) greater than the area of the cathode layer (positive layer, c) is not as desirable, and specifically is not the invention.
Kimura references Hashizume as analogous art (see paragraph [0007]), wherein Hashizume discloses the negative material includes silicon and silicon oxide (see Kimura paragraph [0007] and Hashizume paragraphs [0016]-[0020]), which is disclosed by Kimura as a high expansion material (see Kimura paragraph [0022]). Hashizume discloses wherein the area of the anode layer (negative layer, a) is greater than the area of the cathode layer (positive layer, c) (see fig. 1, paragraph [0014]).
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to apply a known technique (i.e. method of Kimura to form an anode and cathode of a predetermined area after processing) to a known device (i.e. the battery of Hashizume wherein the anode layer (negative layer) is greater than the cathode layer (positive layer).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose the accumulative limitations of claim 8 when written in independent form including all the limitations of the base claim 9. Specifically the prior art does not disclose an auxiliary elongation member having an elongation percentage of at least about 130% of an elongation percentage of the anode layer to a first surface of the anode layer opposite to a second surface that is in contact with the electrolyte layer in order to increase the extent of elongation of the anode layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 10,950,885).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721